Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-20, drawn to a method for predicting a likelihood of a good prognosis for a subject with a cancer selected from the group consisting of colorectal cancer, pancreatic cancer, lung cancer and breast cancer, said method comprising: (a) determining the level of RasGRP1 in a sample obtained from the subject; and (b) predicting a likelihood of a good prognosis for the subject if the level of RasGRP1 is higher than a threshold value, classified in G01N 33/57407.
II. Claims 21, 22, 29 and 30, drawn to a method for determining a likelihood of a negative or a positive clinical response to an anti-EGFR therapy in a subject with cancer selected from the group consisting of colorectal cancer, pancreatic cancer, lung cancer and breast cancer, said method comprising:  (a) determining the level of RasGRP1 in a sample obtained from the subject; and (b) recording a likelihood of a negative clinical response to the anti-EGFR therapy if the level of RasGRP1 is higher than a control value; or recording a likelihood of positive clinical response to the anti-EGFR therapy if the level of RasGRP1 is lower than a control value., classified in G01N 33/57407.
III. Claims 34, 35, and 40, drawn to a computer-implemented method for selecting a drug therapy for a subject with a cancer selected from the group consisting of colorectal cancer, pancreatic cancer, lung cancer and breast cancer colorectal cancer, said method comprising: (a) receiving, at one or more computer systems, information describing the level of RasGRP1 in a , classified in G01N 33/57407.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and/or target populations.  In particular, Group I is drawn to a method for predicting a likelihood of a good prognosis for a subject with a cancer by determining the level of RasGRP1 in a sample obtained from the subject, Group II is drawn to  a method for determining a likelihood of a negative or a positive clinical response to an anti-EGFR therapy in a subject with cancer by determining the level of RasGRP1 in a sample obtained from the subject, and Group III is drawn to  a computer-implemented method for selecting a drug therapy for a subject with a cancer, said method comprising: (a) receiving, at one or more computer systems, information describing the level of RasGRP1 in a sample obtained from the subject; (b) performing, with one or more processors associated with the computer system, a comparison of the level of RasGRP1 in the sample to a threshold value; (c) generating, with the one or more processors associated with the one or more computer systems. Furthermore, the inventions as 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached at (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Peter J Reddig/
Primary Examiner, Art Unit 1642